DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-8, 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen (2008/0174002) in view of Fournel (2006/0166461) .

    PNG
    media_image1.png
    547
    665
    media_image1.png
    Greyscale

Regarding claim 1, figure 6 [0022-0024], Chen discloses: a first electronic circuit 28/36 comprising a first planar surface intended to be affixed to a second electronic circuit 42 by a self-assembly method with a bonding 44, and first electrically-conductive pads 38 exposed on the first surface, the first electronic circuit 28/36 further comprising a peripheral area around the first surface comprising second exposed and raised pads 38, each at least partly having the same composition as the first pads 38, except a hybrid molecular bonding.
Fournel discloses, in figures 1-5, a first electronic circuit 12, a second electronic circuit 10, and a hybride molecular bonding 11 [0083-0094] for joining the first and the second electronic circuit. 
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Chen to teachings of the hybride molecular bonding as taught by Fournel, because it is desirous in the art to achieve the predictable result of improving and preventing leakage on the bonding surfaces of the circuits in the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 2, figures 1-5 [0022-0024], the combined teaching of Chen and Fournel discloses: wherein the second pads 38 each comprise a hydrophobic coating [0094].
  
As to claim 3, figures 1-5 [0022-0024], the combined teaching of Chen and Fournel discloses: wherein the second pads 38 are arranged all around the first surface .

As to claim 4, figures 1-5 [0022-0024], the combined teaching of Chen and Fournel discloses: wherein the peripheral area comprises at least one raised track (portions with the pads 38 and coating 44 are equivalent to the track) surrounding the first surface , the track at least partly having the same composition as the first pads 38.

As to claim 5, figures 1-5 [0022-0024], the combined teaching of Chen and Fournel discloses: wherein the peripheral area comprises, around the first surface , raised bars 32/38 (Some pads 38 and/or 32 may be labeled as bars) extending perpendicularly to the edges of the first surface , each bar 32/38 at least partly having the same composition as the first pads 38 44 34.
  
As to claim 6, figures 1-5 [0022-0024], the combined teaching of Chen and Fournel discloses: wherein the tops of the second pads 32 are recessed (figs 9E, 10 A) with respect to the first surface . 

As to claim 7, figures 1-5 [0022-0024], the combined teaching of Chen and Fournel discloses: wherein the ratio of the surface area of the first pads 38, seen perpendicularly to the first surface, to the surface area of the first surface is different from the ratio of the surface area of the second pads 38 and/or 32 seen perpendicularly to the peripheral area , to the surface area of the peripheral area.  (It is noted that an artisan can preselected the targeted surface area to meet the different ratio limitation.)

As to claim 8, figures 1-5 [0022-0024], the combined teaching of Chen discloses: A method of manufacturing a first electronic circuit 28/36 28/36 comprising a first planar surface , intended to be affixed to a second surface of a second electronic circuit 42 by a self-assembly method with a bonding 44, and first electrically-conductive pads 38 exposed on the first surface, the method comprising the forming of a peripheral area around the first surface comprising second exposed and raised pads 38, each at least partly having the same composition as the first pads 38, except a hybrid molecular bonding.
Fournel discloses, in figures 1-5, a first electronic circuit 12, a second electronic circuit 10, and a hybrid molecular bonding 11 [0083-0094] for joining the first and the second electronic circuit. 
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Chen to teachings of the hybride molecular bonding as taught by Fournel, because it is desirous in the art to achieve the predictable result of improving and preventing leakage on the bonding surfaces of the circuits in the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 


As to claim 11, figures 1-5 [0022-0024], the combined teaching of Chen and Fournel discloses: a method of self-assembly with a hybrid bonding 44 of the first planar surface of a first electronic circuit 28/36 manufactured according to the method according to claim 8 to a second surface of a second electronic circuit 42 , the second electronic circuit 42 comprising third electrically-conductive pads 38  exposed on the second surface, the method comprising the deposition of a drop of a liquid ([0083-0094]; Fournel) on the first surface and the placing into contact of the second surface with said drop.  

As to claim 12, figures 1-5 [0083-0094], the combined teaching of Chen and Fournel discloses: wherein the third pads 38 are arranged symmetrically with respect to the first pads 38.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see remarks, filed on 06/30/2022 with respect to the rejection(s) of claim(s) 1-8, 11-12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen and Fournel.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813